Our attention has been called to the fact that the court excluded that part of the physician's answer in which he specifically stated that the patient told him that he had received "a blow on the testicle." In excluding this, we think the court erred as is indicated in our opinion on the hearing of this cause. However, the court did not exclude the physician's statement that he had obtained a history of an occurrence which preceded the onset of the swelling of the testicle, that this history included an "injury some two months prior to that time — two or three months prior to that time, I would have to look at the record to give you the exact date," and that trauma in his opinion "can be regarded as the exciting cause which allows a sarcoma to develop" and that the sarcoma *Page 27 
usually develops in from two to twelve weeks afterwards. Nor did the court exclude the statement that this condition of the testicle developed immediately after the date of the fall, and that it had been accompanied by progressive loss of weight for three or four weeks preceding the examination by the physician. We are of the opinion that without the direct testimony of an injury to the testicle, there is sufficient circumstantial evidence that the sarcoma was either caused or its development accelerated by this fall, and that, therefore, his death had a causal relation to his employment.
It is also contended that the court failed to pass on the admission of the hospital record, which was assigned as error. As a matter of fact the court did pass upon that assignment, in its statement that there was no other prejudicial error.
The record referred to is that of The Christ Hospital. The librarian and custodian of such records testified that the records were made "in the hospital in the usual course of treatment of the patient." The only material part of the record not undisputed or conclusively proven by other evidence is the statement of the patient that he had suffered a blow to the testicle in the fall on the ladder which we find the court improperly excluded from the testimony of the physician on the stand, the physician having testified that he was a member of the medical staff of The Christ Hospital and that this statement to him had been made at The Christ Hospital for the purpose of diagnosis and treatment, and the hospital record confirms this. Now, assuming the incompetency of the hospital record, as we have found that the court should have permitted the physician to testify to this statement from the witness stand, it would seem a sacrifice of substance to form to hold that, as the jury was given this same information through an incompetent hospital record *Page 28 
rather than through the competent medium of a witness, therefore, the judgment must be reversed, so that the same evidence may be received in the technically competent manner, notwithstanding the evidence is the same statement of the same person.
Nor are we satisfied that the hospital record was incompetent. The bill of exceptions shows that the physician had no real independent recollection of what transpired. If permitted to testify, he would only repeat what he found in the record made at the time. And that is the usual case. Under such circumstances, the hospital record satisfies the requirements of necessity and trustworthiness which form the basis for the exception to the hearsay rule. Grossman v. Delaware Electric Power Co., 34 Del. 521,  155 A. 806; United States v. Wescoat, 49 F.2d 193.
This holding is in no way inconsistent with the holdings inCoutellier v. Industrial Commission, 126 Ohio St. 546,186 N.E. 400, and Industrial Commission v. Strassel, 11 Ohio App. 234. The material evidence admitted in the case at bar is limited to information necessary to make a proper diagnosis of a present ailment. It did not relate to the time and place of any prior injury. That was supplied by other evidence.
The application for a rehearing is denied.
Rehearing denied.
ROSS, P.J., and HAMILTON, J., concur. *Page 29